
	
		I
		112th CONGRESS
		2d Session
		H. R. 3770
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2012
			Mr. Landry (for
			 himself, Mr. Duncan of South Carolina,
			 Mr. Ross of Florida,
			 Mrs. Black,
			 Mr. Rogers of Alabama,
			 Mr. Burton of Indiana,
			 Mr. Westmoreland,
			 Mr. Johnson of Ohio,
			 Mr. Griffith of Virginia,
			 Mr. Stearns,
			 Mr. Miller of Florida,
			 Mr. Gowdy,
			 Mr. Sam Johnson of Texas,
			 Mrs. Blackburn,
			 Mr. Gosar,
			 Mr. Scott of South Carolina,
			 Mr. Franks of Arizona,
			 Mr. Brooks,
			 Mr. Murphy of Pennsylvania,
			 Ms. Jenkins,
			 Mr. Scalise, and
			 Mr. Barletta) introduced the following
			 bill
		
		
			January 17, 2012
			 Referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committees on Education and the Workforce and
			 Financial Services, for a period to be subsequently determined by the Speaker,
			 in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to provide that
		  payment for services may not be made to an individual appointed during a recess
		  of the Senate to fill a vacancy in an existing office, if the vacancy existed
		  while the Senate was in session and was by law required to be filled by and
		  with the advice and consent of the Senate, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Executive Appointments Reform Act.
		2.Recess
			 appointments pay reformSection 5503 of title 5, United States Code,
			 is amended—
			(1)by striking the
			 second sentence of subsection (a);
			(2)by striking
			 subsection (b); and
			(3)by striking
			 (a) Payment and inserting Payment.
			3.Limitation on
			 voluntary servicesSection
			 1342 of title 31, United States Code, is amended—
			(1)by redesignating
			 the text of such section as subsection (a); and
			(2)by adding at the
			 end the following:
				
					(b)No officer or employee of the United States
				Government serving in a position required by law to be filled with the advice
				and consent of the Senate may provide voluntary or gratuitous services.
					.
			4.Requirement
			 relating to a quorum for the National Labor Relations BoardSection 3(b) of the National Labor Relations
			 Act (29 U.S.C. 153(b)) is amended by adding at the end the following: A
			 quorum shall not be constituted by any member of the Board who shall not have
			 been confirmed by the Senate..
		5.Amendments
			 relating to the Bureau of Consumer Financial Protection
			(a)Effectiveness of
			 rulesSection 1022(b)(1) of
			 the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5512(b)(1)) is amended by adding at the end the following: No rule,
			 order, or other administrative action shall be considered final if the Director
			 was appointed during a recess of the Senate and the position of Director was
			 vacant while the Senate was in session, until the Director has been confirmed
			 by the Senate..
			(b)RepealSection
			 1017(c) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12
			 U.S.C. 5497(c)) is amended by striking paragraph (2) and redesignating
			 paragraph (3) as paragraph (2).
			(c)Treatment of
			 recess appointments; limitation on voluntary servicesSection 1011(b) of the Dodd-Frank Wall
			 Street Reform and Consumer Protection Act (12 U.S.C. 5491(b)) is amended by
			 adding at the end the following:
				
					(6)Treatment of
				recess appointees; limitation on voluntary services
						(A)Recess
				appointees not to receive payPayment for services may not be made to an
				individual appointed during a recess of the Senate to fill a vacancy in the
				Bureau, if the vacancy existed while the Senate was in session and was by law
				required to be filled by and with the advice and consent of the Senate, until
				the appointee has been confirmed by the Senate.
						(B)Limitation on
				voluntary servicesNo officer
				or employee of the Bureau serving in a position required by law to be filled
				with the advice and consent of the Senate may provide voluntary or gratuitous
				services.
						.
			6.Effective
			 dateThis Act and the
			 amendments made by this Act shall be effective as of January 1, 2012.
		
